DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No.11,052,712 to Colussi et al. (hereafter Colussi ‘712) in view of Perlin et al. (US 2005/0072349, hereafter Perlin)
	With respect to claim 1, Colussi ‘712 teaches an inflation viewing device comprising: at least a main body which is externally provided with at least one transparent viewing portion and internally provided with an inner passage wherein an at least one- way air path assembly is arranged, at least one air entrance connector being operatively connected to an external air source and to a first end of said main body, an air exit connector being connected to a second, opposed end of the main body and to at least one inflation valve, a guide spacer provided between said air entrance connector and the main body, said guide spacer having an inner passage which has a wider section that is in communication with the inner passage of the main body and a reduced section that defines a communication opening with the air entrance connector, at least one filter disposed in said communication opening, at least one slidably guided plunger slidably disposed within the inner passage of the guide spacer and guide section of the inner passage of the main body, at least one spring, biasing the plunger being disposed between the plunger and a seat of the main body, axially extending fingers at a first end of said plunger, which fingers are separated from each other, defining air circulation channels.

Perlin teaches an inflation viewing device comprising an air entrance connector (spring top cylinder base 84) and protecting piece (portion surrounding posterior bore 94) mounted against the air entrance connector whereby a filter (96) is retained between the protecting piece and the guide spacer. (par. 38, Fig. 3)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Colussi ‘712 to include a protecting piece, as taught by Perlin, in order to securely hold the filter in position.
	With respect to claim 2, Colussi ‘712, as modified by Perlin, teaches said viewing portion is made of a transparent material selected from the group consisting of acrylic, glass or a combination thereof. 
	With respect to claim 3, Colussi ‘712, as modified by Perlin, teaches the air entrance connector is connected to an end connector. Although they do not explicitly teach the end connector is connected to a rotary connection, this would be an obvious modification of the structure in order to allow air flow to an external connection.
	With respect to claim 4, Colussi ‘712, as modified by Perlin, teaches the air exit connector is connected to a terminal connector. Although they do not explicitly teach the terminal connector is connected to a rotary connection, this would be an obvious modification of the structure in order to allow air flow to an external connection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Us 1,894,372 and US 4,686,855 each teach an apparatus having similarities to the claimed subject matter.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JILL E CULLER/Primary Examiner, Art Unit 2853